Title: From George Washington to Nicholas Cooke, 9 July 1776
From: Washington, George
To: Cooke, Nicholas



Sir
Head Quarters N. York July 9. 1776

By a Letter received by Congress from Mr Thomas Green Coppy of which they did me the honor to inclose, I have the pleasure to hear of the arrival of Capt. Chace, with a valuable Cargo at Providence—and as that Honble Body have been pleased to order the Flints at Rhode Island, belonging to the Continent, to be sent to me here, (as ⅌ their Resolution Inclosed) I would therefore request you would cause it to be done without the smallest delay, together with the small Arms which came in the Vessell—As to the Duck, if it is of the kind suitable for Tents, either the whole or part, I should be greatly obliged to you if you would order them made up as fast as possible, and forwarded to Norwich, but if it is coarse & Stubborn, and of a quality unfit for the above purpose, it will be unnecessary to give yourself any trouble about the matter.
I am very sorry I cannot spare you a General Officer agreeable to your desire, to take the command of the Forces belonging to Rhode Island, but in the present critical juncture it is utterly out of my power to comply with your Request—General Mercer is the only Officer who has no Brigade assignd him, and at a time when we are in constant expectation of some important movement of the Enemy, his presence is so necessary here that it cannot possibly be dispensed with—the best expedient that can be fallen upon, I presume, would be to give the Command to the Senior Officer of the Troops till a Brigadier is appointed—I have only to add that I am with much respect—Sir Your most Obedient Servant.
